COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 CLAUDIA LOZANO,                                                  No. 08-18-00221-CV
                                                 §
                              Appellant,                             Appeal from the
                                                 §
 V.                                                                120th District Court
                                                 §
 SHYRELL ZANELL SHAW,                                           of El Paso County, Texas
                                                 §
                               Appellee.                          (TC# 2017DCV2434)
                                                 §

                                 MEMORANDUM OPINION

       Appellant, Claudia Lozano, has filed an unopposed motion to dismiss this appeal pursuant

to Rule 42.1(a)(1) because she no longer wishes to prosecute the appeal. See TEX.R.APP.P.

42.1(a)(1). We grant the motion and dismiss the appeal. Costs of the appeal are taxed against

Appellant. TEX.R.APP.P. 42.1(d)(“Absent agreement of the parties, the court will tax costs against

the appellant.”).



February 7, 2019
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.